UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10161



                           ANGELO PRIETO,
                   Trustee of the Brett M Davis
                          Insurance Trust;
                    BRETT M DAVIS, Individually

                                           Plaintiffs - Appellants,


                              versus


                      JOHN HANCOCK MUTUAL LIFE
                          INSURANCE COMPANY;
                     JIM ENGRAM, Individually;
                       JIM ENGRAM & ASSOCIATES

                                            Defendants - Appellees,



           Appeal from the United States District Court
                For the Northern District of Texas
                       (No. 3:97-CV-2441-L)

                          April 17, 2002

Before JOLLY, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

      Plaintiffs appeal the district court’s granting summary

judgment on their various state-law claims and on their federal

racketeering amd securities law claims.    Under any of these



  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
claims, the limitations period is not longer than four years.

Plaintiffs sue for misrepresentations allegedly made in the

course of their purchasing an insurance policy in 1983.     They

claim, however, that Defendants obscured the facts on which they

now sue until after the limitations periods ran.     The district

court, in a comprehensive and well-considered opinion, concluded

that Plaintiffs had actual knowledge of Defendants’

misrepresentations by 1987 and that Plaintiffs’ claims were time-

barred by 1991.   We affirm.

     Both the discovery rule and the doctrine of fraudulent

concealment toll applicable statutes of limitations until the

claimant discovers or with reasonable diligence should have

discovered facts that could support a cause of action.      See

Colonial Penn Ins. v. Market Planners Ins. Agency, 157 F.3d 1032,

1034-35 (5th Cir. 1998)(discussing both rules).     A plaintiff need

not discover each element of her cause of action before the

limitations period begins to run.      Instead, it protects her only

until she ought to know facts that would lead a reasonable person

to investigate the possible existence of a cause of action.       In

this case, it is not disputed that Plaintiffs by 1987 knew that

Defendant Engram’s previous representations that the policy

dividends were guaranteed and that the interest rate on policy

loans was fixed were false.    At that point, the statute of

limitations began to run, for Plaintiffs knew they had causes of


                                 -2-
action for breach of contract, fraud, and negligent

misrepresentation, among others.   Engram’s continuing insistence

that the policy would perform as illustrated in the face of these

discoveries cannot again toll the limitations period until the

next instance of wrongdoing was discovered.   Knowing that Engram

had misled them in the past, reasonable claimants in Plaintiffs’

position would sue to have the policy amended in accordance with

Engram’s promises.   At a minimum, they should have carefully

investigated any further promises he made.

     AFFIRMED.




                                -3-